Citation Nr: 0821654	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for flat feet.

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected recurrent 
urticaria.

Entitlement to an increased rating for service-connected 
recurrent urticaria, currently evaluated as 30 percent 
disabling.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and W.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 
2000, September 2003, July 2004, January 2006, and September 
2006 of the Department of Veterans Affairs (VA) Regional 
Offices (RO's) in Boston, Massachusetts; Hartford, 
Connecticut; and Philadelphia, Pennsylvania.  The Board will 
refer to these offices collectively as the agency of original 
jurisdiction (AOJ).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2008.  A transcript is 
of this hearing has been associated with the claims file. 

In addition to the issues listed above, the following issues 
were certified to the Board: whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a heart murmur, entitlement to 
service connection for residuals of radiation exposure, 
entitlement to an increased rating for hearing loss, and 
entitlement to an increased rating for tinnitus.  The veteran 
withdrew these issues on the record at his Travel Board 
hearing and they are no longer before the Board.  38 C.F.R. 
§ 20.204(b) (2007).  

In September 1999, the veteran filed a claim for an anxiety 
disorder secondary to his service-connected skin, hearing 
loss, and tinnitus disabilities.  The AOJ denied that claim 
in a rating decision dated in January 2000.  In June 2003, 
the veteran submitted a statement indicating his intent to 
withdraw his appeal for a nervous condition secondary to his 
service-connected disabilities and instead pursue a claim for 
a nervous condition, to include post-traumatic stress 
disorder (PTSD).  A conference report prepared by a Decision 
Review Officer, also dated in June 2003, indicated that the 
veteran's representative initially informed VA of the 
veteran's intentions.  In a rating decision dated in July 
2004, the AOJ denied service connection for PTSD.  In 
response, the veteran submitted a notice of disagreement, 
dated in July 2004.  In that document, he inquired about his 
general anxiety claim and asked why it was not addressed in 
the AOJ's rating decision.  In another correspondence, dated 
in October 2006, the veteran indicated he was pursuing a 
claim of anxiety that was caused or aggravated by service-
connected disabilities in addition to a PTSD claim.  The 
veteran and his representative provided additional 
clarification of the benefit sought at the Travel Board 
hearing.  At that time, they both asserted that the veteran 
intended to pursue his claim for anxiety as secondary to his 
service-connected disability.  The issue pertaining to the 
claimed psychiatric disability has been phrased accordingly.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pes planus (flat feet) was noted at the 
time of his entrance into active duty service.

2.  There is no evidence of in-service worsening of the pes 
planus.

3.  The competent medical evidence links the veteran's 
anxiety disorder to his service-connected recurrent 
urticaria.

4.  The veteran's service-connected recurrent urticaria 
requires constant use of corticosteroids.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R § 3.303 (2007).  

2.  The schedular criteria for a disability rating of 60 
percent for service-connected recurrent urticaria have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.27, 4.118, Diagnostic Code 7899-7806 (2007).  

3.  Anxiety disorder is proximately due to or the service-
connected urticaria.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that VA has no further duty to notify or to 
assist prior to Board adjudication of these claims.  For 
reasons discussed more fully below, the Board is granting the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  Consequently, any lack of notice or 
development under the VCAA with respect to that claim cannot 
be considered prejudicial to the veteran.  Further discussion 
of VA's duty to notify and assist as it pertains to that 
claim is unnecessary at this time.

Regarding the claims of entitlement to service connection for 
flat feet, and entitlement to an increased rating for 
service-connected recurrent urticaria, the AOJ provided 
notice to the veteran in correspondences dated in December 
2003, August 2005, April 2006, July 2006, and April 2008.  In 
the December 2003 correspondence, the AOJ advised the veteran 
of what the evidence must show to establish entitlement to 
service connection for pes planus (flat feet).  The AOJ 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to that claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The AOJ also essentially requested that the veteran 
send any evidence in his possession that pertained to that 
claim, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the AOJ to request records from the sources identified by the 
veteran.  

The pes planus claim arises from a rating decision dated in 
September 2003; yet the veteran was not provided notice until 
December 2003.  The AOJ, however, reconsidered this claim and 
issued a statement of the case (SOC) in January 2004, and a 
supplemental statement of the case (SSOC) in March 2005.  The 
readjudication of the claim after issuance of the December 
2003 notice remedied any timing defect with respect to 
issuance of that notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  

In the April 2006 correspondence, the AOJ informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The AOJ 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the AOJ has satisfied the requirements of Dingess/Hartman.  
Moreover, for reasons explained more fully below, the Board 
is denying the claim of entitlement to service connection for 
flat feet and neither a disability rating nor an effective 
date will be assigned for this condition.  Any notice 
deficiencies with respect to these elements as they pertain 
to the flat feet claim would not be prejudicial.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding 
that VCAA notice errors are presumed to be prejudicial and it 
is VA's duty to rebut the presumption).  

In the August 2005 correspondence, the AOJ provided notice to 
the veteran with respect to his increased rating claim for 
his service-connect skin disability.  The AOJ notified the 
veteran what he needed to show to establish entitlement to an 
increased rating, and of the relative responsibilities 
between him and VA in developing the claim.  The AOJ also 
specifically requested that the veteran send any evidence in 
his possession that pertained to his increased rating claim.  
The AOJ provided additional notice with respect to this claim 
in July 2006, and again in April 2008.  In the July 2006 
notice, the AOJ included much of the same information as 
provided in the August 2005 correspondence, but also included 
an explanation of the disability rating and effective date 
elements of a service connection claim.  The information 
provided with respect to the rating element was particularly 
thorough.  Specifically, the AOJ informed the veteran that 
when determining a disability rating, it considered the 
nature and symptoms of the condition, severity and durations 
of the symptoms, and impact of the condition and symptoms on 
employment.  The AOJ then provided examples of evidence that 
he should provide that would affect how VA assigned a 
disability evaluation.  Among the examples were statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work.  The Board finds that in issuing this notice, the 
AOJ satisfied the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The AOJ also reconsidered this claim 
and issued an SOC in May 2007, thus correcting any timing 
errors.  See Prickett, 20 Vet. App. at 376-77.  

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist the veteran in developing the claims decided 
herein.  The AOJ has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
veteran has not identified any medical records relevant to 
the claims that have not been associated with the claims 
file. 

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  

Here, the veteran was provided with a VA examination for the 
psychiatric disorder and skin claims, but was not provided 
with an examination for the pes planus claim.  The Board does 
not find that the failure to provide examinations for these 
conditions is remandable error.  For reasons explained more 
fully below, there is no credible evidence that an in-service 
event, injury, or disease occurred with respect to this 
claim.  Thus, VA had no duty to provide a medical examination 
for this claim and the failure to do so is not a breach of 
its duty to assist.  Accordingly, the Board will proceed with 
appellate review

II.  Service Connection

        Bilateral Flat Feet

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2007).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base-line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Here, the presumption of soundness does not attach because 
pes planus was noted in the July 1974 report of medical 
examination conducted upon the veteran's enlistment.  The 
evidence also fails to show that the pre-existing pes planus 
was aggravated during the veteran's active duty service.  The 
veteran's service medical records were negative for 
complaints or treatment for any symptoms associated with the 
veteran's pes planus.  The only reference to pes planus in 
the service medical records other than in the enlistment 
examination report was found in the separation examination 
report, dated in March 1977.  In that report, the examining 
physician noted pes planus, onset childhood, no treatment 
required.  This report provides no basis to support a finding 
of aggravation and instead, indicates that the condition 
remained unchanged from when the veteran entered service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim is denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990). 

        Psychiatric Disorder

As noted in the above introduction, the veteran is seeking 
entitlement to service connection for a nervous condition, to 
include PTSD and anxiety, on either a direct or secondary 
basis.  The competent medical evidence, including private 
medical records, VAMC treatment records, and VA examination 
reports, reflect diagnoses of various disorders such as PTSD, 
anxiety, and depression.  Upon reviewing the medical 
evidence, the Board finds the weight of this evidence to 
support finding the veteran's anxiety disorder is caused by 
his service-connected urticaria.  

The Board acknowledges that not all of the medical evidence 
weighs in favor of his claim.  For example, in the August 
2000 VA examination report, J.T. diagnosed mixed anxiety and 
depression, but concluded that there was no evidence the 
veteran's skin condition was related to the anxiety.  
Instead, J.T. cited the veteran's employment and family as 
stressors contributing to his conditions.  J.T. also noted 
the veteran had never followed through with any extensive 
psychiatric treatment plan to deal with his depression or 
anxiety and work-related stress.

A letter from a private practice physician also indicates 
that the veteran's depression was related to work and that 
this caused skin flare-ups rather than the other way around.  
In an undated letter from Dr. R.B. of the University of 
Massachusetts Memorial Hospital, the doctor stated that the 
veteran's depression was the result of work-related stress.  
Moreover, Dr. R.B. stated that this work-related stress had 
caused his skin disorder to flare-up.  

Despite that there is evidence weighing against the veteran's 
claim, there is a substantial amount of evidence weighing in 
favor of the claim.  For example, in a VA 
ambulatory/outpatient care note, dated in September 2007, Dr. 
I.O. reported the veteran was having a great deal of anxiety 
due to his tinnitus, hearing impairment, and pruritis.  As 
noted in an August 2006 VA skin examination report, the 
veteran's pruritis and urticaria were both diagnosed in 
service and are both considered to constitute the service-
connected skin disability.  Dr. I.O. made a similar statement 
in a VA ambulatory/outpatient care note dated in February 
2006.  In that note, Dr. I.O. stated that it appeared the 
chronic pruritis, tinnitus, and hearing impairment played a 
role in aggravating his anxiety.  Dr. I.O. also noted that 
the veteran's anxiety continued despite having left his job 
at the U.S. Postal Service.

Another record in the file supporting the claim is a November 
1999 letter from J.W., Adult Nurse Practitioner at the Vet 
Center.  In that letter, J.W. stated that the veteran had 
been suffering with anxiety disorder secondary to his 
service-connected skin condition and hearing impairment.  
J.W. explained that the veteran's anxiety increased as he 
tried to balance suffering from pruritis and coping with the 
medication side effects of sedation.  

Also weighing in favor of the veteran's claim was a note 
dated in September 2001, from a private practice physician.  
In that note, Dr. K.H. stated that the veteran's symptoms 
related to hearing loss, tinnitus and chronic pruritis, and 
the medication he took for the itching associated with his 
chronic pruritis, "may contribute a great deal to [the 
veteran's] anxiety and depression at work."  

Finally, in an August 2003 VA examination report, the VA 
examiner confirmed a diagnosis of an anxiety disorder, among 
others.  The VA examiner stated that the veteran met the 
criteria for an anxiety disorder due to a medical condition 
and noted that the veteran had had conversion symptoms 
related to his skin condition since he was in Korea.  

In consideration of this evidence, the Board finds no reason 
to doubt the credibility of the medical evidence in favor of 
the veteran.  Several of these documents had been prepared by 
individuals who had examined the veteran on numerous 
occasions and thus, were familiar with his pertinent medical 
history and current disabilities.  To the extent that any 
doubt does exist, because there is enough probative evidence 
in favor of the veteran's claim to at least equate the 
evidence weighing against it, service connection for the 
claimed anxiety disorder must be granted.  See 38 U.S.C.A. § 
5107(b) (West 2002).  

III.  Increased Rating

	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's service-connected recurrent urticaria is 
currently evaluated analogous to dermatitis and eczema 
pursuant to Diagnostic Code 7899-7806.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  
When an unlisted disease is encountered, rating by analogy is 
permitted pursuant to 38 C.F.R. § 4.21 (2007).  In such a 
situation, the veteran is rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Id.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27 (2007).  

Diagnostic Code 7806 provides for a higher rating of 60 
percent for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).  A 60 percent rating is 
the highest available under this Diagnostic Code.

	Analysis

Upon reviewing the medical evidence, the Board finds the 
requirements for a 60 percent rating have been met.  A VAMC 
treatment note dated in February 2005 listed all of the 
prescribed medications the veteran took for various 
conditions.  Among these was diflorasone diacetate, 0.05 
percent, which was prescribed for skin itching and was to be 
taken twice daily.  In VA skin examination reports, dated in 
November 2005 and August 2006, Dr. N.N. confirmed that the 
veteran had been prescribed diflorasone diacetate 0.05 
percent cream twice a day for his rash.  Diflorasone 
diacetate is a corticosteroid.

The veteran has also provided evidence in the form of written 
lay statements and Travel Board hearing testimony supporting 
a finding that his service-connected urticaria required near-
constant systemic therapy such as corticosteroids as 
necessary for a 60 percent rating under the applicable 
regulations.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  
In the veteran's notice of disagreement, dated in March 2006, 
he asserted that he had to take medications "all the time" 
for itching, skin rashes, and hives.  At his Travel Board 
hearing, he testified that his skin was always broken out.  
He also testified that he used prescribed creams "all the 
time."  The veteran's statements and testimony as they 
pertain to treatment for his service-connected skin rash are 
consistent with his medical records.  The Board finds them to 
be credible.

The Board has considered whether the service-connected 
urticaria warrants a 100 percent rating under any diagnostic 
code, but finds that it does not.  The only potentially 
applicable diagnostic code for the veteran's service-
connected urticaria that provides for a rating in excess of 
60 percent is Diagnostic Code 7817, for exfoliative 
dermatitis (erythroderma).  Under that code, a 100 percent 
rating is assigned for generalized involvement of the skin, 
plus systemic manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments 
or electron beam therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2007).

The Board has reviewed the medical evidence its entirety, to 
include VAMC treatment records, private medical records, and 
both VA examination reports.  None of this evidence indicates 
that the veteran's service-connected urticaria is productive 
of systemic manifestations such as fever, weight loss, or 
hypoproteinemia.  Absent such evidence, a 100 percent rating 
is not warranted.  


ORDER

Service connection for flat feet is denied.

Entitlement to a 60 percent rating for service-connected 
urticaria is granted, subject to the law and regulations 
controlling the award of monetary benefits. 

Service connection for an anxiety disorder is granted.




REMAND

As a result of the Board's decision herein above to grant 
service connection for an anxiety disorder, the case will be 
returned to the RO for the assignment of a disability rating.  
Such determination by the RO will directly impact the TDIU 
claim.  Given the inextricably intertwined nature of the 
issues, the Board defers consideration of the TDIU claim 
until the RO has determined the proper rating for the 
veteran's anxiety disorder.

Accordingly, the case is REMANDED for the following action:

After assigning a rating for the veteran's 
service-connected anxiety disorder, 
readjudicate the veteran's claim for a 
TDIU.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


